Citation Nr: 0700967	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  01-09 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for bilateral tinea pedis.

2.  Entitlement to a compensable disability rating for 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
 

WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to March 
1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.
  
In October 2000, the veteran raised the issues of cold 
exposure to the feet, and of a testicle disorder.  In June 
2001, the veteran again raised the issue of a testicle 
disorder, as well as a right eye condition.  In August 2001, 
the veteran claimed benign prostatic hypertrophy, to include 
as secondary to a service-connected disorder.  At the 
veteran's January 2005 videoconference hearing before the 
Board, the veteran also raised the issues of a respiratory 
disorder and of a skin disorder of the hands.  These issues 
have not been developed for appellate review, and are 
therefore referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The veteran's service-connected tinea pedis has been 
manifested by no more than exfoliation, exudation, or 
itching, covering both feet to the ankles, an area totaling 
six percent of the veteran's total body area, and zero 
percent of the exposed body area.  The veteran is not 
receiving systemic therapy for this condition.

2.  The veteran is not currently shown to have prostatitis.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected tinea pedis have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2002) (2006).

2.  The criteria for a compensable disability rating for 
prostatitis have not been met. 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters in 
January 2001 and in April 2005, as well as other letters, 
rating actions, and statement of the case advised the veteran 
of the foregoing elements of the notice requirements.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met. See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
subsequently provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified 
pertinent private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the veteran 
has been provided with VA examinations during the course of 
this appeal to determine the current severity of his claimed 
disorders.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless. See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 Vet. App. 
473.  

I.  Tinea Pedis

The veteran is seeking an increased disability rating in 
excess of 10 percent for his service-connected tinea pedis.  
At his hearing before the Board in January 2005, he testified 
that this disorder resulted in a dry and cracking skin, and 
painful itching of both feet.  He also testified that this 
disorder infected his toenails.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

During the course of this appeal, the rating criteria for 
skin disorders were revised, effective August 30, 2002.  VA's 
Office of General Counsel has determined that the amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  The Board 
can apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 
(2000); see also Kuzma v. Principi, 341 F.3d 1327, 1328-29 
(Fed. Cir. 2003).

Under both the old or new rating criteria, dermatophytosis 
(fungal infection, including of the toenails or other areas) 
is rated under the criteria for eczema.  Compare 38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2002), with 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2006).

Under the old rating criteria for eczema, a noncompensable 
rating is assigned when there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
when there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

A treatment report, dated in June 2000, noted that the 
veteran had scaling maceration interdigitally and mycotic 
toenails consistent with some tinea pedis.  The veteran was 
prescribed a topical creme for this condition.  A May 2001 
treatment report noted an assessment of onychomycosis of all 
toes.

In June 2000, a VA examination of the skin was conducted.  
The report of this examination noted the veteran's history of 
a developing a fungus infection while serving in Korea.  The 
report noted the veteran's current complaints of burning and 
itching feet.  The report noted that there had been no 
ulcerations or drainage of areas on the feet.  Physical 
examination revealed dryness of the feet, and scaliness.  
There was no overt evidence of active fungal infection shown.  
The report concluded with a diagnosis of dermatitis of the 
feet.

Accordingly, the evidence prior to August 30, 2002, the 
effective date of the revision of the ratings for skin 
disorders, does not show evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement, and 
therefore a 30 percent evaluation is not warranted under 
Diagnostic Code7806.  

Under the new rating criteria for eczema or dermatitis, a 
noncompensable rating is assigned when less than 5 percent of 
the entire body or of exposed areas is affected, and no more 
than topical therapy is required during the past 12 month 
period.  A 10 percent rating is assigned when at least 5 
percent but less than 20 percent of the entire body or of 
exposed areas is affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12 month period.  A 30 percent rating is assigned when 
20 to 40 percent of the entire body or of exposed areas is 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of 6 weeks or more, but not constantly, during the past 12 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).

A treatment report, dated in August 2003, noted that the skin 
on the veteran's feet was not xerotic, nor was it itching.  
The report concluded with a diagnosis of onychomycosis with 
onychocryptosis; and tinea pedis with hypertrophic skin.

A treatment report, dated in November 2003, noted that 
physical examination of the feet revealed significantly dry, 
scaling skin with hyperkeratosis on the plantar foot and 
significant thickening of the nails consistent with 
onychomycosis and fissuring of the skin, mainly at the 
metaphalangeal joints, bilateral, plantar area.  The report 
concluded with an assessment of xerosis with fissuring of the 
skin and hyperkeratosis.  

In October 2005, a VA examination of the skin was conducted.  
The VA examiner noted that the veteran's claims folders had 
been reviewed.  The report noted the veteran's inservice and 
post service history of a bilateral skin disorder of the 
feet.  The veteran reported current complaints of itching, 
flaking and scaling skin.  Physical examination revealed dry, 
scaling skin over both feet to the ankles with 
lichenification.  There was onychomycosis in all ten 
toenails.  There was no ulceration or exudation, and no 
system or nervous manifestations, and neurovascular 
examination of the feet was normal.  Sensation was normal to 
monofilament testing in the bilateral feet, there was not 
marked disfigurement and the condition did not appear to be 
exceptionally repugnant.  There was mild exfoliation noted 
and scaling skin.  The examiner also noted that this 
condition covers six percent of the total body area and zero 
percent of the exposed body area.  A potassium hydroxide 
preparation of the skin in the web space between the 
veteran's toes and from his toenails was positive for hyphae.  
The report concluded with a diagnosis of tinea pedis of the 
bilateral feet.

Accordingly, as the evidence reflects that the veteran's 
service-connected skin disorder affects six percent of his 
entire body, and he is not being treated with systemic 
therapy, a rating in excess of 10 percent under the revised 
Diagnostic Code 7806 is not warranted.

The presently assigned 10 percent evaluation for tinea pedis 
accurately depicts the severity of the condition.  As the 
preponderance of the evidence is against the claim for a 
higher rating for tinea pedis, the benefit of the doubt rule 
is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Prostatitis

The veteran's service-connected prostatitis is currently 
assigned a noncompensable rating pursuant to Diagnostic Code 
7527.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  Prostatitis 
is rated under the provisions of Diagnostic Code 7527 as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  Id.  Medical records are negative for any 
history of urinary tract infections, therefore, only voiding 
dysfunction will be considered.  

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  Under the subcategory of urine leakage, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, and stress incontinence are assigned a 
20 percent evaluation when the disability requires the 
wearing of absorbent material which must be changed less than 
2 times per day.  38 C.F.R. § 4.115a (2006).
 
Two separate VA genitourinary examinations, conducted in 
September 2005 and in June 2000, found that the veteran did 
not have prostatitis, and that he had not required any 
treatment for prostatitis for many years.  Moreover, the 
veteran's post service treatment records fail to document any 
current treatment for prostatitis.  Accordingly, a 
compensable rating for the veteran's service-connected 
prostatitis is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as there is no medical 
evidence of the service-connected prostatitis, the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran is currently receiving treatment for other, 
nonservice-connected disorders, which clearly have an effect 
on his genitourinary system.  Specifically, post service 
medical treatment reports, as well as his VA genitourinary 
examinations, noted current diagnoses of and treatment for 
benign prostatic hypertrophy, neurogenic bladder, recurrent 
epididymitis, cystitis, bladder obstruction, erectile 
dysfunction and scrotal swelling and pain.  Moreover, the 
September 2005 VA examination report noted physical findings 
that the veteran's neurogenic bladder results in urinary 
leakage occasionally due to detrusor instability.  However, 
service connection for these disorders has not been 
established.  As noted in the Introduction of this decision, 
the issue of entitlement to service connection for prostatic 
hypertrophy has been raised and must be addressed by the RO.  
To the extent that the veteran claims entitlement to service 
connection for neurogenic bladder, recurrent epididymitis, 
cystitis, bladder obstruction, and erectile dysfunction, 
either directly due to his military service or due to his 
service-connected prostatitis, the veteran should file claims 
with the RO for initial adjudication.
ORDER

An increased evaluation for tinea pedis is denied.

A compensable evaluation for prostatitis is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


